Exhibit 10.2

THIRD AMENDMENT TO CREDIT AGREEMENT


This THIRD AMENDMENT TO CREDIT AGREEMENT, dated as of October 1, 2014 (this
“Agreement”), is entered into by and among Malibu Boats, LLC, a Delaware limited
liability company (the “Borrower”), Malibu Boats Holdings, LLC, a Delaware
limited liability company (the “Parent”), certain Subsidiaries of the Parent as
guarantors (the “Guarantors”), the several banks and other financial
institutions and lenders party thereto (the “Lenders”), and SunTrust Bank, in
its capacity as administrative agent for the Lenders (the “Administrative
Agent”), as issuing bank (the “Issuing Bank”) and as swingline lender (the
“Swingline Lender”). Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed thereto in the Credit Agreement (as defined
below).


RECITALS


A.    The Loan Parties, the Lenders, the Swingline Lender, the Issuing Bank and
the Administrative Agent have entered into that certain Credit Agreement dated
as of July 16, 2013 (as amended or otherwise modified from time to time, the
“Credit Agreement”).


B.    The Borrower has requested that the Administrative Agent and the Lenders
agree to amend certain provisions of the Credit Agreement.


C.    The Administrative Agent and the Lenders have agreed to do so, subject to
the terms and conditions hereof.


AGREEMENT


NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.    Amendments to Credit Agreement.


(a)The following definitions are added to Section 1.1 of the Credit Agreement in
the appropriate alphabetical order:


(i)“PCMW Litigation” means litigation relating to the intellectual property
rights claimed by Pacific Coast Marine Windshields Ltd. and Darren Bach in
windshields used by Malibu Boats, Inc., Case No. 6:12-cv-00033-JA DAB, pending
in the United States District Court for the Middle District of Florida.


(ii)“Third Amendment Effective Date” means October 1, 2014.


(b)    The following definitions in Section 1.1 of the Credit Agreement are
amended as follows:


(i)    The definition of “Aggregate Revolving Commitments” is amended to read as
follows:


“Aggregate Revolving Commitments” shall mean the Revolving Commitments of all
the Lenders at any time outstanding. On the Third



--------------------------------------------------------------------------------

Exhibit 10.2

Amendment Effective Date, the aggregate amount of the Aggregate Revolving
Commitments is $30,000,000.


(ii)    The definition of “Consolidated EBITDA” is amended by (i) adding
“(including any expenses related to the termination of the Management
Agreement)” at the end of clause (F), (ii) renumbering the existing clause (I)
as clause (K) and adding “(including non-cash equity compensation charges)” to
the end of such clause, and (iii) adding the following new clauses (I) and (J):
    
(I) fees, expenses, losses and charges relating to the settlement of the PCMW
Litigation in an aggregate amount not to exceed $20,000,000 incurred for
accounting purposes in the Fiscal Year ending June 30, 2014, (J) fees and
expenses related to public offerings of PubCo in an aggregate amount not to
exceed $1,500,000 in any Fiscal Year, and


(c)    Section 2.23(a) of the Credit Agreement is amended by replacing
“$30,000,000” with “$10,000,000”.


(d)    Schedule I of the Credit Agreement is amended to read as Schedule I
attached hereto.


2.    Effectiveness. This Agreement shall become effective upon receipt by the
Administrative Agent of counterparts of this Agreement executed by the Loan
Parties, the Lenders and the Administrative Agent.


3.    Incorporation of Agreement. Except as specifically modified herein, the
terms of the Loan Documents shall remain in full force and effect. The
execution, delivery and effectiveness of this Agreement shall not operate as a
waiver of any right, power or remedy of the Administrative Agent under the Loan
Documents, or constitute a waiver or amendment of any provision of the Loan
Documents.


4.    Representations of the Loan Parties. Each of the Loan Parties represents
and warrants to the Administrative Agent and the Lenders as follows:


(a)    No Default or Event of Default exists under the Loan Documents on and as
of the date hereof nor will result from this Agreement and the increase in the
Revolving Commitments hereunder.


(b)    It has taken all necessary entity action to authorize the execution,
delivery and performance of this Agreement and any other documents delivered by
it in connection herewith.


(c)    This Agreement and each other document delivered by it in connection
herewith has been duly executed and delivered by such Person and constitutes
such Person’s legal, valid and binding obligation, enforceable in accordance
with its terms, except as such enforceability may be subject to (i) bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer, moratorium or
similar laws affecting creditors’ rights generally and (ii) general principles
of equity (regardless of whether such enforceability is considered in a
proceeding at law or in equity).


(d)    No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Agreement other than the Required Lenders.



--------------------------------------------------------------------------------

Exhibit 10.2



(e)    The execution and delivery of this Agreement or any other document
delivered by it in connection herewith does not (i) violate, contravene or
conflict with any provision of its organizational documents or (ii) violate,
contravene or conflict with any material Requirement of Law applicable to it or
any of its Subsidiaries.


(f)    After giving effect to this Agreement, the representations and warranties
of the Loan Parties contained in the Loan Documents are true, accurate and
complete in all material respects on and as of the date hereof to the same
extent as though made on and as of such date except to the extent such
representations and warranties specifically relate to an earlier date.


(g)    After giving effect to this Agreement and the increase in the Revolving
Commitments on the date hereof, the Borrower is in pro forma compliance with the
financial covenants set forth in Article VI of the Credit Agreement.


5.    Loan Party Reaffirmation. Each Loan Party hereby (a) acknowledges and
consents to all of the terms and conditions of this Agreement, (b) affirms all
of its obligations under the Loan Documents to which it is a party and (c)
agrees that this Agreement and all documents executed in connection herewith do
not operate to reduce or discharge such Loan Party’s obligations under the Loan
Documents.


6.    Further Assurances. Each of the parties hereto agrees to execute and
deliver, or to cause to be executed and delivered, all such instruments as may
reasonably be requested to effectuate the intent and purposes, and to carry out
the terms, of this Agreement.


7.    No Third Party Beneficiaries. This Agreement and the rights and benefits
hereof shall inure to the benefit of each of the parties hereto and their
respective successors and assigns. No other Person shall have or be entitled to
assert rights or benefits under this Agreement.


8.    Governing Law; Jurisdiction; Consent to Service of Process; Waiver of Jury
Trial. The governing law, jurisdiction, consent to service of process and waiver
of jury trial provisions set forth in Sections 11.5 and 11.6 of the Credit
Agreement are hereby incorporated by reference, mutatis mutandis.


9.    Entirety. This Agreement and the other Loan Documents embody the entire
agreement between the parties and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof. This Agreement
and the other Loan Documents represent the final agreement between the parties
and may not be contradicted by evidence of prior, contemporaneous or subsequent
oral agreements of the parties.


10.    Expenses. Upon demand therefor, the Loan Parties shall pay all reasonable
out-of-pocket expenses incurred by the Administrative Agent and the Lenders
(including without limitation the reasonable fees and out-of-pocket expenses of
counsel) in connection with or related to the negotiation, drafting, and
execution of this Agreement and the transactions contemplated hereby.


11.    Miscellaneous


(a)    This Agreement shall be binding on and shall inure to the benefit of the
Loan Parties, the Administrative Agent, the Issuing Bank, the Swingline Lender,
the Lenders and their respective successors and permitted assigns. It is the
intent of the undersigned Lenders that any third party acquiring any such
Lender’s rights and obligations under the Credit Agreement shall, with respect



--------------------------------------------------------------------------------

Exhibit 10.2

to such Lender’s portion of the Loan, be subject to, and bound by, the terms and
conditions of this Agreement. The terms and provisions of this Agreement are for
the purpose of defining the relative rights and obligations of the Loan Parties,
the Administrative Agent, the Issuing Bank and the Lenders with respect to the
transactions contemplated hereby and there shall be no third party beneficiaries
of any of the terms and provisions of this Agreement.


(b)    Section headings in this Agreement are included herein for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.


(c)    Wherever possible, each provision of this Agreement shall be interpreted
in such a manner as to be effective and valid under applicable law, but if any
provision of this Agreement shall be prohibited by or invalid under applicable
law, such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.


(d)    Except as otherwise expressly provided in this Agreement, if any
provision contained in this Agreement is in conflict with, or inconsistent with,
any provision in the Loan Documents, the provision contained in this Agreement
shall govern and control.


(e)    This Agreement may be executed in any number of separate counterparts,
each of which shall collectively and separately constitute one agreement.
Delivery of an executed counterpart of this Agreement by telecopy or other
electronic means shall be effective as an original.


[Signature pages follow.]





--------------------------------------------------------------------------------

Exhibit 10.2

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.


BORROWER:
MALIBU BOATS, LLC,

as the Borrower




By:    /s/ Wayne Wilson    
Name: Wayne Wilson
Title: CFO
PARENT:
MALIBU BOATS HOLDINGS, LLC,

as the Parent and a Guarantor




By:    /s/ Wayne Wilson    
Name: Wayne Wilson
Title: CFO
GUARANTORS:
MALIBU BOATS DOMESTIC INTERNATIONAL SALES CORP.

By:    /s/ Wayne Wilson    
Name: Wayne Wilson
Title: Authorized Signatory







--------------------------------------------------------------------------------

Exhibit 10.2

ADMINISTRATIVE AGENT:
SUNTRUST BANK,

as Administrative Agent, Issuing Bank and Swingline Lender and as a Lender


By: /s/ W. Bradley Hamilton    
Name: W. Bradley Hamilton
Title: Director



--------------------------------------------------------------------------------

Exhibit 10.2

LENDERS:
FIRST TENNESSEE BANK, N.A.,

as a Lender


/s/ Thomas A. Heckman____________________
Name: Thomas A. Heckman
Title: SVP





--------------------------------------------------------------------------------

Exhibit 10.2

MUFG UNION BANK, N.A.,
as a Lender


/s/ Pierre Bury________________________
Name: Pierre Bury
Title: Director



--------------------------------------------------------------------------------

Exhibit 10.2

UNITED COMMUNITY BANK,
as a Lender


_/s/ Charles D. Chamberlain__________
Name: Charles D. Chamberlain
Title: Senior Vice President



--------------------------------------------------------------------------------

Exhibit 10.2

SCHEDULE I


COMMITMENT AMOUNTS




LENDER
REVOLVING COMMITMENT
PRO RATA SHARE OF AGGREGATE REVOLVING COMMITMENTS
SunTrust Bank
$12,000,000.00
40.000000000%
First Tennessee Bank, N.A.
$8,000,000.00
26.666666700%
Union Bank, N.A.
$8,000,000.00
26.666666700%
United Community Bank
$2,000,000.00
6.666666600%
TOTAL
$30,000,000.00
100.000000000%




